Name: Council Regulation (EEC) No 2236/88 of 19 July 1988 suspending Regulation (EEC) No 866/84 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197 / 38 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2236 / 88 of 19 July 1988 suspending Regulation (EEC) No 866 / 84 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1109 / 88 ( 2 ), and in particular Articles 12 (2 ) and 18 ( 1 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas the temporary suspension of part of the reference quantities under the additional levy arrangements has restricted in the milk and milk products sector the supply of the raw material intended for the processing industry ; whereas in order to permit that industry to adapt to the new situation provision should be made for the possibility of having recourse to the inward processing arrangements until the end of the 1988 / 89 marketing year ; whereas the provisions of Regulation (EEC) No 866 / 84 ( 4 ), as last amended by Regulation (EEC) No 886 / 88 (5 ), should therefore be suspended , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC ) No 866 / 84 shall be suspended until the end of the 1988 / 89 marketing year . Article 2 This Regulation shall enter force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 15 July 1988 . The derogation provided for in the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 866 / 84 shall remain in force until that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 110 , 29 . 4 . 1988 , p. 27 . ( 3 ) OJ No C139 , 30 . 5 . 1988 , p. 46 . ( 4 ) OJ No L 90 , 1 . 4 . 1984 , p. 27 . ( 5 ) OJ No L 88 , 1 . 4 . 1988 , p. 5 .